Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-19-00213-CV

                              Sylvia MORAN and Leo J. Moran,
                                        Appellants

                                               v.

                         WELLS FARGO USA HOLDINGS, INC.,
                                    Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2019-CV-02303
                         Honorable Gloria Saldana, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the appellants’ motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against the party who
incurred them.

       SIGNED September 25, 2019.


                                                _________________________________
                                                Rebeca C. Martinez, Justice